              CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 1 of 29
                                                                                            ffiffiffiffiffwffiffi
                                                                                                    00tr 0 6    2rj2r-

                                                                                          '^;fiilfi,:.?l:ffi
                                                                                                                    i'J.:8H'

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
 Eric David Sorenson.
 Melanie Ann (Sorenson) Fomer


                                     Plaintiff(s),
                                                                                 20-cv-2121 MJD/DTS
   vs.                                                                Case No.
                                                                       (To be assigned by Clerk of Dishict Court)


Joanne Marie Sorenson




                                                                      DEMAND FOR JI]RY TRIAL

                                                                               YESE]            NOE
                                Defendant(s).

    (Enter the full name(s) of ALL defendants in
    this lawsuit. Please atlach additional sheets
    ifnecessary).


                                                     COMPLAINT

    PARTIES

    1. List your narne, address and telephone         number. Do the same for any additional plaintiffs.

         a.   Plaintiff

              Name           Eric David Sorenson

              Street Address 16326 Dysprosium Street Northwest

              County, City   Anoka CountY, RamseY

              State   & Zip   Code   Minnesota, 55303

              TelePhoneNumber 612-385-3668

                                                                                                          SffiAru N ffiM
                                                                                                           OcT 0 6 2020
                                                                                                       U,S. DISTRICT COURT MPLS
          CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 2 of 29




2.   List all defendants. You should state the full name of the defendant, even if that defendant is
     a government agency, an organiz.ation, a corporation, or an individual. Include the address
     where each defendant may be served. Make sure that the defendant(s) listed below are
     identical to those contained in the above caption.

     a.   Defendant No. I

          Name                 Joanne Marie Sorenson

          Street Address        10886 Sparrow Lane

          County, City          Shasta County, Palo Cedro

          State   & Zip Code    Califomia,96073

     b.   Defendant No. 2

          Name

          Street Address

          County, City

          State   & Zip Code

     c.   Defendant No. 3

          Name

          Street Address

          County, City

          State   & Zip Code


NOTE: IF TIIERE ARE ADDTTIONAL PLAINTIFFS OR DET.ENDANTS, PLEASE
PROVIDE THEIR NAMES AN[I) ADDRESSES ON A SEPARATE SIIEET OF PAPER.
Check here if additional sheets of paper are attachedtFl
Please label the attached sheets of paper to correspond to the appropriate numbered
paragraph above (e.g. Additional Defendants 2.d., 2.e.0 etc.)
           CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 3 of 29




JURISDICTION

Federal courts are courts of limited jurisdiction. Generally, two types of cases can be heard in
federal courl cases involving a federal question and cases involving diversity of citizenship of
the parties. Under 28 U.S.C. $ 1331, a case involving the United States Constitution or federal
laws or treaties is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of
one state sues a citizen of another state and the amount of damages is more than $75,000 is a
diversity of citizenship case.

3.   What is the basis for federal court jurisdiction? (check all that apply)

           nFederal   Question             M    niversity of Citizenship

4.   If the basis for jurisdiction is Federal Question, which Federal Constitutional, statutory or
     treaty right is at issue? List all that apply.
     NIA




5.   If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each
     party? Each Plaintiffmust be diverse from each Defendant for diversity jurisdiction.

     PlaintiffName:       Edc   Sorenson                      State   of Citizenshifr: Minnesota

     DefendantNo. 1: Joanne         Sorenson                  Stateof Citizenship: California

     Defendant No.    2:                                      State   of Citizenship:

     Attach additional sheets of paper as nec€ssary and label this information as paragraph
     ..'                                                                 q
                     ni+:^--r -r,^^+-
     Check here if additional            --
                                      of paper
                              sheets ^f        are attached.             bL
6.   What is the basis for venue in the District of Minnesota? (check all that apply)

           nOefenOunt(s) reside in Minnesota MFacts alleged below primarily occurred in
                                                           Minnesota
           nother:    explain
     Various including Civil Theft, Breach of Contract Tortious lnterference with Expectancy, Breach of Trust,
     Breach of Fiduciary Duty, Detrimental Reliance, Financial Exploitation Vulnerable Adull, Promissory Estoppet



STATEMENT OF THE CLAIM

Describe in the space provided below the basic facts of your claim. The description of facts
should include a specific explanation of how, whereo and when each of the defendants named in
the caption violated the law, and how you were harmed. Each paragraph must be numbered
         CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 4 of 29




separately, beginning with number 7. Please write each single set of circumstances in a
separately numbered paragraph.

7.
7. Plaintiff. Eric David Sorenson is a resident of Minnesota, and resides at 16326 Dysprosium St NW, Ramsey, MN,

55303. Eric Sorenson is the firstborn son of David August Sorenson (Deceased), and is named as Trustee and

Alternative Personal Representative in the Will of the Deceased.


8. Plaintiff. Melanie Ann (Sorenson) Forner is a resident of Minnesota, and resides at 385 Columbine Ln,
Shakopee,

MN, 55379. Melanie is the daughter of David Sorenson and brother of Plaintiff Eric Sorenson.


9. Deceased. David August Sorenson was a Vulnerable Adult under Mn Stat. 609.232, subd. 11.4.i.ii. David
Sorenson

started to experience Diminished Capacity and Dementia during 2010 at approximately seventy-five years of age.

The dementia had escalated to a finding of late-stage Alzheimers by the time of his death in late 2015. David

Sorenson was also experiencing an assortment of other illnesses between 2010 and 2015, such as cancers, small

strokes and other physical and cognitive issues.

Attach additional sheets of paper as necessary.
Check here if additional sheets of paper are attached:!✓ I
Please label the attached sheets of paper to as Additional Facts and continue to number the
paragraphs consecutively.


REQUEST FOR RELIEF

State what you want the Court to do for you and the amount of monetary compensation, if any,
you are seeking.
We would like the court to allow us to assemble a jury, and then let that jury decide the outcome of this case.

We are asking for our share of an inheritance that was meant to be immediately disbursed after the passing of our
father, but has been kept by our "step mother''. The value is in the form of two Certificates of Deposit, with our share
being $145,000, plus interest.

We are asking for our share of a house that was sold by the Defendant, who then purchased part of a house for her
son in California with the proceeds and subsequently removed the Plaintiffs from her joint/mutual will, which was
backed by promises, verbal agreements and contractual agreements between the Defendant and the Plaintiff's father.
The value of the Plaintiffs share of the house is $143,750.

The total amount of damages sought by the Plaintiffs is no less than $288.750 plus interest and other possible
compensation as allowed by the court.




                                                            4
       CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 5 of 29




Signed this   6th     day of October,     2ozo

                      Signature of Plaintiff

                                               16326
                      Mailing Address
                                               Ramsey, MN 55303




                      TelephoneNumber (612)385-2668



Note: All plaintiffs named in the caption of the complaint
                                                         must date and sign the complaint and
provide his/her mailing address and telephone number. Attach additional sheets of paper as
necessarv.
               CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 6 of 29


Sorenson V Sorenson                 Additional Information



1a

Plaintiff One:    Eric David Sorenson
                  16326 Dysprosium St Nw
                  Anoka County, Ramsey, MN 55303

                  Phone (612',385-2668

                  Email: EMPSorenson@gmail.com (missing on page 1)

                  Signature on Page 5


1b

Plaintiff   Two Melanie Ann (Sorenson)   Forner
                 385 Columbine Lane
                 Scott County, Shakopee, Mn 55379

                  Phone (952) 913-7678

                  Email: Mrswildfan@gmail.com




Signature of Plaintiff   TwodV),J   Le*ie         @M>@         Date   la- @"€ o




                                              6
              CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 7 of 29




Sorenson v Sorenson                        Additional Facts




   10.Defendant. Joanne Marie Sorenson was             a resident of Savage, Minnesota    when

         and where a large majority   of   the claims in this complaint occurred. She currently

         resides at 10886 Sparrow Ln, Palo Cedro, CA, 96073, and has lived there since

         mid-2016. The Defendant was        a Caregiver to David Sorenson under Mn Stat.
         609.232, subd. 2.. The Defendant is the second wife of David Sorenson, and was in

         a confidential and fiduciary relationship with David Sorenson until his death on
         November 14, 2015, at the age of eighty years. The Defendant was also the

         Personal Representative and executor of David Sorenson's will. The Defendant has

         one child, Todd Twining, who lives at the same address as the Defendant in Palo

         Cedro, Califomia. The Defendant is the stepmother to the Plaintiffs. The Defendant

         is approximately 10 years younger than David Sorenson.




   11.   The Plaintiffs claim that the Defendant acted in a willingly deceitful manner, and with

         complete disregard to the initial and final contractual and verbal agreements and

         promises that she had with David Sorenson, and ultimately with the Plaintiffs. The

         Plaintiffs are not making any challenges       to the content of the Last Will and
         Testament of David Sorenson at this time.




                                              7
              CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 8 of 29




Sorenson v Sorenson                        Additional Facts




   12.The Plaintiffs claim that The United States District Court, Minnesota, should be the

         venue for this claim. The Plaintiffs and the Defendant, as well as an overwhelming

         majority of the claims, records, evidence, business and healthcare entities involved

         are in, or tied to Minnesota. The Defendant moved to California in early 2016, just

         as the initial misdeeds of the Defendant were being discovered. 28 USC 1391 (bX2)




   13.The Plaintiffs claim that the Statute of Limitations (Mn Stat.541.05) allows this

         complaint to be filed at this time. The Plaintiffs discovered the initial misdeeds of the

         Defendant beginning in March of 2016, and continued to uncover other misdeeds

         through mid-October of 2018, all of which is less than 6 years from when the

         Plaintiffs initially became aware of the Plaintiffs' transgressions.




   14.Trial by Jury. The Plaintiffs request a jury trial. Amendment 7, US Constitution.




   15.   All audio recordings of phone conversations mentioned in this document between

         the Plaintiff Eric Sorenson and the Defendant were recorded in Minnesota before

         April 12h, 2A16, when both the Plaintiffs and the Defendant were legal residents of



                                               8
              CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 9 of 29




Sorenson v Sorenson                       Additional Facts




         the state of Minnesota. The convesations were legally recorded as per Minn. Stat.

         6264.02, subd. 2 (D).




   16.   The Plaintiffs allege Tortious Inbrference with Expectancy of Inheritance (or)

         Tortious Interference with Prospective Economic Advantage, (CD Accounts)


         Plaintiffs allege that the Defendant has knowingly and maliciously tried to hide and

         deprive them of a non-probate inheritance valued in excess of $145,000, which is

         approximately two{hirds    of no less than $220,000. The Plaintiffs are seeking
         damages of no less than $145,000 plus interest at this time. The inheritance is from

         two Certificate   of   Deposit accounts   in which David Sorenson's three        natural

         children were named as the only beneficiaries. The Plaintiffs claim that it was never

         David Sorenson's intention or wish that these financial instruments were to go to the

         Defendant for her personal use, or for use by her natural heirs at all. Both Certificate

         of Deposit accounts were funded and controlled solely by David Sorenson before

         the onset of Diminished Capacity, which tumed into Dementia and Alzheimers, and

         for the express benefit and use of his natural children after his death. These
         accounts were built from funds and financial benefits that preceded the marriage of

         David Sorenson and the Defendant in 1996. The monies that funded the Certificates

         of Deposit accounts were from a Sorenson family inheritance from the early 1990's,
       CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 10 of 29




                                   Additional Facts




   and a Minnesota Nurses Association (MNA) death benefit that David Sorenson

   started to receive after the passing of Karen Lucille Sorenson, his first wife and the

   mother of his chibren. The monthly MNA death benefit started             in 1995 and
   continued until his death in 2015. Certificate of Deposit Accounts, "CD's", are not

   probatable assets, and in this case, were designed to be distributed to the Payable

   On Death, or "POD" beneficiaries without the need for probate.




17.lt should be noted that the name "Todd Twining" has never appeared on any of the

   Certificates of Deposit as a beneficiary as the accounts were meant to be a gift of

   inheritance to David Sorenson's natural children, and are of a very personal nature

   regarding his family prior to 1996 and his marriage to the Defendant.




l8.Civil Theft and Possible Griminal Theft on Certificate of Deposit Number One

   The First Certificate of Deposit , "CD1", was brought to the attention of the Plaintiff

   Eric Sorenson in December of 2415, by Mary Twining, wife of Todd TWining, and

  daughter-in-law of the Defendant. The Plaintiffs were told that David Sorenson

  wanted his children to have a $108,000 Certificate of Deposit that he had been

   saving. Many phone, text, and in-person discussions with the Defendant followed


                                       10
          CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 11 of 29




Sorenson v Sorenson                    Additional Facts




     this conversation with Mary Twining. The Plaintiffs had determined during this time

     that the Defendant was being deceitful to them on various aspects of the situation.

      Plaintiff Eric Sorenson then proceeded to start recording phone calls, texts and

      conversations with the Defendant. The Defendant claimed that she wanted to, and

     was going to give the Plaintiffs the Certificate of Deposit, but failed to do so. The

      plaintiffs demand two-thirds of $108,000, or $72,000, plus interest at this time.




   19.The Plaintiffs allege Financial Exploitation of a Vulnerable Adult, Mn Stat.

      609.2335 on CD1


      The Defendant   did ( under 609.2335, subd. f .ii ) take through    undue influence or

      for convenience, temporarily or permanently, the Certificate of Deposit accounts of

      David Sorenson, which he owned and kept for the express benefit of his own

      children upon his death. The Defendant did in fact (under 609.2335, subd. 1.iii)

      temporarily or permanently deprive David Sorenson of personal proper$ for the

      benefit of herself when she somehow had her name added to his Certificate of

      Deposit accounts and then kept them after David Sorensons' passing. The plaintiffs

      demand two-thirds of $108,000, or $72,000, plus interest at this time.




                                           11
           CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 12 of 29




Sorenson v Sorenson                         Additional Facts




   20.The Plaintifls allege Civil Theft and possible Criminal Theft. Mn Stat. 609.52.

      Subd. 2 (21 (41(5 i, ii) on GD1


      The Defendants name was added to CD1 in 2011, for tax purposes, convenience or

      with undue influence after David Sorenson had started to show signs of Diminished

      Capacity. lt is understandable that the Defendant might be added to the accounts

      with the (5) initial intent to exercise temporary control of the account, but it is clear,

      through various phone recordings and conversations with the Defendant, that with

      her name now on the account, that she (i) manifested a cold indifference to the

      rights of David Sorenson, and to the promises or agreements she had made with

      David Sorenson.      lt was David Sorenson's         intention and expectation that the

      accounts would be given to the Plaintiffs as beneficiaries upon his death. On or

      about May 7, 2016, during a recorded phone call, the Defendant said that (iii) the

      Plaintiffs could "take a hit"   of   $25,000 to compensate for the "gift tax". There is no

      gift tax on an account of this size and in this situation. The plaintiffs demand two-

      thirds of $108,000, or $72,000, plus interest at this time.




   21.The Plaintiffs allege Breach of Oral Gontract on CDI


      In February of 2016, the Defendant originally told the Plaintffi, Eric Sorenson, that



                                               12
          CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 13 of 29




Sorenson v Sorenson                   Additional Facts




     she was going to give only him an inheritance. lt was at that point that the Plaintiff

      Eric Sorenson, started to feel uneasy with talking to the Defendant, and started to

      record phone calls and transcribe conversations. The Defendant then claimed on

      March 7,2016, that she would release CD1 to the Plaintiffs in some manner, and

     that she was going to contact her attomey to see about drafting release forms for

     the Plaintiffs to sign so that the Plaintiffs could not come back at her at a later time

      and "Sue me (her) frivolously". The Plaintiffs tended to believe the Defendant, and

     subsequently waited for the Defendant to disburse the inheritance. Shortly after this,

     the Defendant started to come up with excuses as to why she could or would not

     give or release the whole amount, or that she could only give a lesser amount

      because of a "Gift Tax". On March 11,2A16, The Plaintiffs received a text me$sage

     from the Defendant, claiming that she would pay them $14,000 on April 12,2016,

     which was the day she would be leaving on a plane to California. The Plaintiffs felt

     that the Defendant was lying to them, and just "stringing them along" until she could

     get out of Minnesota, so the Plaintiffs retained an attorney to write a Demand Letter

     to the Defendant. The reply from her lawyer stated that the Defendant was not
     going to give the Certificate of Deposit, CD1, to the Plaintiffs. On October 15, 2018,

     the Plaintiffs learned that the Defendant had never given them any proceeds from

     CD1. The plaintiffs demand two-thirds of $108,000, or $72,000, plus interest at this

     time for CD1.


                                          13
           CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 14 of 29




Sorenson v Sorenson                   Additional Facts




   22.1n mid-2016, Plaintiff Eric Sorenson, in an effort to learn more about the details of

      CD1, located what he thought was the Certificate of Deposit in question at the

      Anchor Bank in Eden Prairie, Minnesota. The Plaintiff was told by the manager at

      Anchor Bank that the account was current and had funds valued at "over $108,000",

      and that the Payable Upon Death beneficiaries were listed as "Eric Sorenson,

      Melanie Forner, and Paul Sorenson.". When asked. the bank manager told the

      Plaintiff that Todd Twining was not listed as a beneficiary on the CD account. The

      Plaintiff asked the manager why the Certificate of Deposit could not be payed to the

      beneficiaries, and was told,"Because Joanne's (the Defendant) name is still on it".

      The Anchor Bank has since had it's named changed to Old National Bank.




   23.Fraudulent Gonduct on Second CD,'oCD2"


      ln mid-2016, very soon after the Plaintiffs thought that they had located CD1. The

      Defendant's aftorney fonrarded a letter from the South Metro Federal Credit Union

      in Prior Lake, Minnesota, explaining that the $108,000 Certificate of Deposit, which

      listed Eric Sorenson, Melanie Forner and Paul Sorenson as beneficiaries, had been

      opened by David Sorenson as the sole account holder in 2009. The Defendant's

      name was added to the CD1 via convenience or undue influence in early 2A11, after

      David Sorenson had been showing signs of Diminished Capacity, Dementia, small


                                          14
              CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 15 of 29




Sorenson v Sorenson                      Additional Facts




      strokes and other serious health issues. lt was determined that this Certificate of

      Deposit account at South Metro Federal Credit Union was actually "CD1", and that

      the Certificate of Deposit account located atAnchor Bank/Old National Bank was an

      entirefy different Certificate of Deposit account that the Plaintiffs are calling "CD2".

      The Plaintiffs believe that the existence of CD1 was divulged and offered to the

      Plaintiffs because of it's lower monetary value in a fraudulent manner to make them

      think that it was all that existed and to have them satisfied to be receiving
      "something", while keeping the larger Certificate of Deposit account ,CD2, for her

      own use or the use of her heir. The Defendant has refused to answer questions

      about the existence of CD2, but her daughter-in-law has alluded to it's existence.

      The plaintiffs demand at least two-thirds of "over $110,000'. or over $73,000, plus

      interest at this time for CDz.




   24.Civil Theft and Possible Criminal Theft on CD2.


      f   n early March of 2016, the Defendant told the Plaintiff, Eric Sorenson, that in early-

      to-mid 2015, that she had taken her Power of Attomey papers to the banks where

      David Sorenson had accounts, in an effort attach her name to David Sorenson's

      accounts. The Defendant said that her actions were             in hopes of keeping    the

      accounts away from Veterans Hospice Care if David Sorenson were to use that


                                             15
          CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 16 of 29




Sorenson v Sorenson                   Additional Facts




      program. The Plaintifb believe that CD2 has been taken and possibly converted

      with the use of Power of Attorney, or by the same situation as CD1 was taken,

      where the Defendants name appeared attached to           it at a later time in   David

      Sorenson's life, through undue influence or convenience when he was starting to

      display Diminished Capacity, Dementia orAlzheimers. The plaintiffs demand at least

      two-thirds of "over $110,000". or over $73,000, plus interest at this time for CD2.




   25.The Plaintiffs currently do not have official, acute information concerning CD2,

      which was located at the Anchor Bank, now Old National Bank, in Eden Prairie,

      Minnesota. The Plaintiffs are highly inclined to believe that there is a greater chance

      that the Defendant's name was attached to it in an even more questionable way

      than CD1. The Plaintiffs request full access to David Sorenson's account history at

      this bank, to tax files at Menden Accounting in Shakopee, Minnesota, or access to

      Intemal Revenue Service documents before they can ascertain additional
      allegations concerning CD2.




   26.The Plaintiffis allege Tortious lnterference with Expectancy of Inheritance (or)

      Tortious Interference with Prospective Economic Advantage. CDI & CD2


                                          16
          CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 17 of 29




Sorenson v Sorenson                    Additional Facts




     The Plaintiffs have had various conversations with their father about an inheritance

     that goes to them at the time of his passing. The latest discussion was between the

      Pfaintiff, Eric Sorenson, and his father in the Fall of 2012, where David Sorenson

     told the Plaintiff that (the Plaintiffs) could each expect an inheritance "about

      $50,000" inheritance if he died before the Defendant. The Defendant probably knew

      about the beneficiares on CD1, as she had her name added to it in 2011 and was

      probably taking care of the taxes on it at that point, or was about to due to David

      Sorenson's Dementia. The Defendant would sometimes complain or make remarks

      about David Sorenson's CD's, or annuities, or Required Minimum Distributions

      during his Diminished Capacity and Dementia, which usually made him angry. The

      Defendant was taking care of David Sorenson's finances by 2A12, as evidence by a

      recorded conversation in 2016 where she said that David Sorenson "could not

      bafance a checkbook in 2012". When David Sorenson passed away in 2015, she

      kept the CD(s), and made no attempt to tell the Plaintiffs about the CD(s), which

      deprived the Plaintiffs of their expected inheritance as described by their father. The

      plaintiffs demand two-thirds of CD1, and two-thirds    of   CD2, for an initial total of

      over $145,000, plus interest at this time.




                                           17
           CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 18 of 29




Sorenson v Sorenson                     Additional Facts




  27.The Plaintiffis allege Breach of Trust.


      The Defendant was the executor of David Sorenson's will, as well as Trustee to

      David Sorenson's bank accounts in which the Plaintiffs were listed as beneficiaries

      at the time of his death. The Defendant, as displayed through a recorded phone

      conversation with the Plaintiff, has attempted to minimize David Sorenson's wishes,

      both contractual and verbal, as "informal". The fact is that David Sorenson cared so

      much for his children that he took the time and care to make sure that his children

      were beneficiaries to important bank accounts and trusts that he was building and

      that existed before his marriage to the Defendant. The plaintiffs demand two-thirds

      of CD1, and two-thirds   of   CD2, for an initial total of over $145,000, plus interest at

      this time.




   28.The Plaintiffs allege Breach of Fiduciary Duty.


      The Defendant was a fiduciary to David Sorenson during his Diminshed Capacity,

      Dementia and Alzheimers. lt was David Sorenson's contractual expectation with the

      banks, and his known intentions and verbal agreements with the Defendant, that his

      personal investments were to go to his three natural children, as evidenced by them

      being named as beneficiaries on two Certificate of Deposit accounts. The



                                            18
          CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 19 of 29




Sorenson v Sorenson                    Additional Facts




      Defendant's name appeared on the CDs             in 2011 and possibly later, through
      questionable means such as undue influence or a simple matter of convenience

      and tax purposes after David Sorenson was experiencing Diminished Capacity,

      failing health and cognitive issues. The Defendant has refused to release CDI or

      acknowledge CD2. The Plaintiffs request that both CD's, or the value of the CD's be

      awarded to the Plaintiffs. The Plaintffis demand two-thirds of CD1, and two-thirds of

      CDz, for an initialtotal of over $145,000, plus interest at this time.




   29.|n early March of 2016, after learning thatthe Defendantwas planning to sell the

      house in Savage, MN, and move to California, the Plaintiffs hired an attorney who

      offcially requested that the $108,000 Certificate of Deposit and an additional

      $75,000 be paid to the Plaintiff and his siblings to "avoid probate" according to the

      attorney. The $75,000, in actuality, reflected the stake that the Plaintiffs mother

      would have had in the house, which was approximately one-quarter of the price

      being asked for the house. The Plaintiffs were not aware of the second Certificate of

      Deposit, CD2, at this time.




   30.The Plaintiffs were about to sue the Defendant in late 2016 for CD1 and CD2. but



                                           19
          CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 20 of 29




Sorenson v Sorenson                   Additional Facts




     decided against it when the Defendant started to send money to the Plaintiffs. The

      Defendant gave each sibling $14,000 in late 2016, and another $14,000 to each

     sibfing in January of 2017. The Defendant never communicated with the Plaintiffs

     about the reason for releasing what the Plaintiffs thought to be the inheritance from

      CD1. The Plaintiffs did not sue the Defendant at this point because they were

     getting "something", and the Plaintiffs knew that they would be in the Defendant's

     willwhen she passed away.




  31.The Plaintiffs were under the impression, from previous discussions with the

      Defendant, that there would be a final payment of approximately $8,000 to each

     sibling during the first part of z0ffi. The Plaintiff, Eric Sorenson, sent a letter to the

      Defendant in mid-2018, asking when to expect the final $8,000 per person, to which

     was received a letter that stated that the siblings would receive the money if they

     signed-away all of their rights to the final estate of the Defendant.




  32.In late 2018, Plaintiff Eric Sorenson personally sued the Defendant in Shasta

     County, GA, Small Claims Court for his share of the remainder of what was thought

     to be owed to him from CD1. The Plaintiff, Eric Sorenson was not allowed to use



                                          20
          CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 21 of 29




Sorenson v Sorenson                    Additional Facts




      audio evidence that would show verbal agreements and other disingenuous

     statements made by the Defendant, and because of this, the damages were not

     awarded to him based on lack of evidence. The Plaintiff Eric Sorenson had also told

     the judge that the Plaintiffs would eventually be suing the Defendant for CD2, and

     the judge had mentioned to add the "CD1 issue" into that process, which further

      backed his decision to find the case in favor of the Defendant at that time. During

     the court hearing, at approximately 3:00 pm on October 15h, 2018, in front of

      Commissioner John Berg, the Defendant claimed emphatically that, "l gave them

     that money from the goodness of my heart, I already took them out of my will and

     their (the Plaintiffs) names are stillon that CD!".




   33.The House


      fn late 2015-early 2016, the Defendant chose to sell the house in           Savage,

      Minnesota in which she had resided with David Sorenson, and move to Palo Cedro,

      California, where she put more than $60,000 into a home that she would buy and

     co-own with her son, Todd, and his wife Mary. The Plaintiffs also claim that'the

      Defendant gave multiple Inter Vvos gifts to her son and his wife from the sale of the

      house, which included tax debt relief on a business owned by Todd Twining, house

      remodeling funds and various other items that started to show-up on their Facebook


                                           21
          CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 22 of 29




Sorenson v Sorenson                    Additional Facts




      profiles not long after David Sorenson had died.




   34.The Defendant sold the house that she had owned with David Sorenson in 2016,

      and then removed David Sorenson's natural heirs from her Will at some point

      before October 15th,2018. The Plaintiffs claim that this was a maliciously planned

      effort by the Defendant to deprive the Plaintiffs of any inheritances previously

      promised and agreed to with David Sorenson through the verbal and contractual

      obligations of the Antenuptials and Matching/Joint Wills.




   35.The Defendant and David Sorenson were married               in 1996 with Antenuptial
      agreements   / contracts.   David Sorenson and the Defendant soon started to have

      arguments about David's overuse of his liquid assets and the Defendant's underuse

      of her own finances in the maniage. In these Antenuptials, Todd Twining would

      have received approximately one-half of of the final estate, and the Plaintiffs would

      have received the other one-half of the estate after the Defendant and David

      Sorenson had both passed.




                                           22
            CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 23 of 29




Sorenson v Sorenson                    Additional Facts




  36.The Plaintiffis allege Breach of Contract, Detrimental Reliance and Promissory

      Estoppel


      The Defendant and David Sorenson, to avoid further arguments about how David

      Sorenson was contributing more financially to the marriage than the Defendant,

      agreed to have joint, matching wills drawn-up in 2001. In the wills agreed to by

      David Sorenson and the Defendant, Todd Twining would now be entitled to 25% of

     the final estate, with Eric Sorenson, Melanie (Sorenson) Forner and Paul Sorenson

      being each entitled to 25o/o of the final estate as well.   lt is well-admitted by David
      Sorenson in conversations with, and in a letter to Plaintiff Eric Sorenson, that the

     wills were to there to remove financial arguments by dividing the final estate into a

      more equal division that reflected the over-use of assets owned by David Sorenson

      and the under-use of assets owned by the Defendant. The Defendant admits during

      a recorded phone call that she, "...had all of my (her) money tied-up" in retirement

      accounts and investments and that they had to use more of David Sorenson's

      money, and that the Plaintiffs are (were) in her will. The wills were agreed to, drafted

      and signed as a contract and promise to have the lasting intent that a greater share,

      three-quarters of the Final Estate, should go to David Sorenson's natural children

      after both David Sorenson and the Defendant had passed away. The Defendant has

      breached this verbal and contractual agreement by removing the Plaintiffs from her

     will in an attempt to take and convert for herself and her child, an unjust enrichment

                                          23
           CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 24 of 29




Sorenson v Sorenson                   Additional Facts




     from an inheritance that should have eventually gone to the Plaintiffs. The two

      Plaintiffs have lost at least a two-quarters share from the proceeds of the sale of the

      house, and an unknown amount of money from the final estate of the Defendant

     when she passes. The Plaintiffs demand a two-quarters share from the sale of the

      house at this time, which is $'143,750, or two-quarters of $287.500, the selling price

      of the home.




  37.The Plaintifls allege Civil Theft.


     As part of the Prenuptial Contracts that were drawn-up in 1996, the house would

      have passed to the survivor as a Life Estate. When that survivor were to pass-away

      or leave the property to go into assisted living, the property would have been sold

      and the proceeds divided between the heirs according to the prenuptial contracts, or

     the promissory spirit of the contractual wills between the Defendant and David

      Sorenson, and ultimately the heirs in the final estate. The Plaintiffs claim that the

      Defendant has knowingly, willfully and with great disregard to the wishes of David

      Sorenson, has stolen and converted the proceeds from the house in Savage, MN

      into property now owned entirely by the Defendant, her son and his wife, and

      ultimately to just her son and his wife. David Sorenson would never have agreed to

     the outcome that the Defendant has created. The Defendant, through her willful


                                          24
           CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 25 of 29




Sorenson v Sorenson                    Additional Facts




      actions and with disregard to the wishes and expectations, both formally and

      verbally contractual with David Sorenson, has essentially converted at least three-

      quarters of the proceeds from the house that she sold, into property that will be left

      to her single heir. The Plaintiffs are demanding that the Defendant pay them
      $143,750 at this time, which is two-quarters of $287.500, the selling price of the

      home. The remaining two-quarters would belong           to Paul Sorenson and Todd
      Twining equally.




   38.The Plaintiffs allege Tortious lnterference with Expectancy of Inheritance (or)

      Tortious Interference with Prospective Economic Advantage. (House|


      The Plaintiffs claim that this is not a probate issue for the simple fact that the

      Defendant    is still alive and has broken verbal and        contractual agreement(s)

      between herself and David Sorenson, and ultimately David's children, by removing

      David's children from her will in an effort to deprive the Plaintiffs of the inheritance

      that they are entitled to. The Defendant's will, if it had not been altered to exclude

      David Sorenson's three heirs, would have entitled the Plaintiffs to 75o/o of her final

      estate, which would have included 75olo of her home and 75olo of everything in her

      name   at   the time of her eventual passing. The Plaintiffs, due to their previous

      interactions with, and complete distrust of the Defendant, will reject any idea of


                                           25
           CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 26 of 29




Sorenson v Sorenson                   Additional Facts




      being reinstated into the will of the Defendant as part of an award or settlement. The

     two   Plaintiffs demand a two-quarters share from the sale of the house at this time,

      and an as-of-yet undetermined amount in lieu of being re-inserted into the
      Defendants' will.




   39.Part Performance.


      David Sorenson and the Defendant had previously agreed to make, and did make

      prenuptial contracts to secure and protect equally fair inheritances for their own

      chiHren. When the prenuptial contracts proved to be inadequate to secure a fair

      inheritance for their children, David Sorenson and      the Defendant verbally    and

      contractually agreed, through    the use of matching/joint wills, to readjust the
      inheritance that each child would receive. The matching/joint wills do not explicitly

      say that they can or cannot be voided or changed by one party alone, but the Part

      Performance demonstrated by both David Sorenson and the Defendant in the

      antenuptials and the in wills will show that these wills should carry the same weight

     and strength of the prenuptial contracts in that they cannot be cancelled or changed

      by one party on their own.




                                          26
           CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 27 of 29




Sorenson v Sorenson                  Additional Facts




  40.lt should be noted that the Plaintiffs have not been given, nor have they found any

      evidence that shows that the Antenuptial contracts have actually been canceled or

      voided by David Sorenson at the time that his Willwas made.




  4{.Promissory Estoppel and Detrimental Reliance

      It is clear that David Sorenson and the Defendant had made agreements and
      promises    to each other, and that these agreements and promises strictly and
      undeniably only existed because David Sorenson loved his children, and because

     the Defendant loved her child, Neither David Sorenson or the Defendant would

      have needed Antenuptials or VVills if it were not for them wanting to secure fair

      inheritances for their children. They acted on these promises by making prenuptial

      contracts and eventually matching wills. lt was a nefarious act for the Defendant to

      add the Plaintiffs to her will to appease David Sorenson, and to then remove them

      from her will after David Sorenson had passed. To David Sorenson, the wills were

      an expression of intent for the future, and the Defendant has callously disregarded

     them in attempting to break her promises and agreements with David Sorenson and

      ultimately, the Plaintiffs.




                                         27
             CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 28 of 29




Sorenson v Sorenson                       Additional Facts




  42.   Anticipatory Breach of Contract.


        The Plaintiffs are no longer in the Defendanfs will. The Defendant has attested to

        this fact in a court of law The Defendant's previous malicious actions would suggest

        that she cannot be trusted to settle this claim with any type of promissory contract,

        or a revised Last \Mll and Testament to include the Plaintiffs. The Plaintiffs believe

        that the Defendant would try to find a way to take and convert most of her assets

        and give them to her son and/or daughter-in-law before she passes away. The

        Plaintiffs have lost nearly every avenue of inheritance that David Sorenson and the

        Defendant had agreed upon before his passing in 2015. The Plaintiffs have lost not

        only three-quarters of the proceeds from the sale of a house that the Defendant

        sold, but also three-quarters of the final estate of the Defendant as per the

        agreements she made with David Sorenson. The Plaintiffs are asking for a two-

        quarters share of the house, and an as-of-yet unknown amount of the Defendants

        net worth in lieu being put back into her will.




  43.The Plaintiffs seek Relief from the Defendant


        The damages being sought at this time are $143,750 for a two4uarters share of the

        house, a two-thirds share of CD1 at approximately $72,000 plus interest, a two-



                                              28
            CASE 0:20-cv-02121-MJD-DTS Doc. 1 Filed 10/06/20 Page 29 of 29




Sorenson v Sorenson                  Additional Facts




     thirds share of CD2 at approximately $73,000 plus interest, and an as-of-yet

      unknown amount of the Defendants net worth in lieu of being reintroduced into her

      existing Last Will and Testament. Plaintiffs also seek legal fees and expert witness

     fees associated with the case. The total amount of damages sought by the Plaintiffs

      at this time are no less than $288,750 plus interest, and possible other damages as

      allowed by the court.




                                         29
